50 U.S. 602
9 How. 602
13 L.Ed. 276
SMITH HOGAN, ARTHUR S. HOGAN, AND RICHARD Y. REYNOLDS,PLAINTIFFS IN ERROR,v.AARON ROSS, WHO SUES FOR THE USE OF ROBERT PATTERSON.
January Term, 1850

1
THIS case was brought up, by writ of error, from the District Court of the United States for the Northern District of Mississippi.


2
The order of the court explains the ground of its dismissal, upon the motion of Mr. Coxe.

Order.

3
This cause came on to be heard on the transcript of the record from the District Court of the United States for the Northern District of Mississippi, and on the motion of Richard S. Coxe, Esquire, of counsel for the defendant in error, stating that no citation had been issued or served upon the defendant in error, was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that this cause be, and the same is hereby, dismissed, with costs.